The Chancellor.
The case of Cockerel v. Cholmeley, 1 Russ. & Myl. R. 418, is in point. In that case, as in this, a bill was filed to restrain defendant from proceeding at law on a judgment, and complainant, having brought *453a writ of error in the House of Lords, it was held he could not proceed at law and in equity, at the same time. That he must either abandon his writ of error, or dismiss his bill.
It was not necessary to serve a copy of the proceedings in the Supreme Court, with notice of the motion. The notice was sufficient in stating, as it did, that the motion would be founded on an affidavit, a copy of which was served, and on the pleadings in the respective causes. Motion granted.